COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                                   FORT WORTH

                               NO. 02-14-00160-CV


HOWARD C. STEINHAUER                                               APPELLANT

                                           V.

STEPHANIE STEINHAUER                                                APPELLEE


                                       ------------

          FROM THE 324TH DISTRICT COURT OF TARRANT COUNTY
                    TRIAL COURT NO. 324-518285-12

                                       ------------

              MEMORANDUM OPINION1 AND JUDGMENT
                                       ------------

      We have considered appellant’s “Motion to Dismiss.”      It is the court’s

opinion that the motion should be granted; therefore, we dismiss the appeal. See

Tex. R. App. P. 42.1(a)(1), 43.2(f).

      Costs of the appeal shall be paid by appellant, for which let execution

issue. See Tex. R. App. P. 42.1(d).

      1
       See Tex. R. App. P. 47.4.
                                        PER CURIAM



PANEL: MCCOY, MEIER, and GABRIEL, JJ.

DELIVERED: July 17, 2014




                             2